Exhibit 10.3
November 16, 2011


Mr. Walt Oliwa
36 Marton Drive
Bedford, NH  03110


Dear Walt:


This letter will confirm the April 4, 2007 agreement between Valpey-Fisher
Corporation (the “Company”) and you, as amended (the “Letter Agreement”),
concerning a retention bonus payable to you under certain circumstances.


The Company and you agree that effective as of the date hereof, the first and
second sentences of the second paragraph of the Letter Agreement are hereby
further amended and clarified to read as follows:


“As an incentive for your continued employment with the Company, and your
efforts on behalf of the strategic alternatives, the Company hereby agrees to
pay you a bonus of $150,544 in the event of a change in control of the Company
on or prior to April 30, 2012.  Any bonus payment payable hereunder in the event
of a change in control will be paid within ten (10) days following such change
in control but no later than March 15th following the end of the calendar year
in which the change in control occurs; provided however that no bonus payment
will be made if you have incurred a Separation from Service for any reason prior
to the first business day immediately following such change in control.”


As amended hereby, the Letter Agreement shall continue in full force and effect.


Please indicate your agreement by signing this letter in the space provided
below.
 

  Sincerely,         VALPEY-FISHER CORPORATION               By: /s/ Ted Valpey,
Jr.   Name:  Ted Valpey, Jr.   Title:  Chairman

 
AGREED AND ACCEPTED:




/s/ Walt Oliwa
Walt Oliwa